940 F.2d 1538
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.William Andrew CURTIS, Plaintiff-Appellant,v.Walter KAUTZKY, Dennis Kleinsasser, Warren T. Diesslin, BobCounter, Curt Thomas, Judy Ann Fender, Mr. Seals,Defendants-Appellees.
No. 91-1094.
United States Court of Appeals, Tenth Circuit.
Aug. 1, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff William Andrew Curtis, a prison inmate, filed a 42 U.S.C. Sec. 1983 claim against several prison officials alleging that they displayed "deliberate indifference" to his medical needs after he slipped and fell on the kitchen floor in the Buena Vista Correction Facility, Buena Vista, Colorado.  Defendants filed a motion to dismiss and a motion for summary judgment.  The magistrate judge, after conducting an evidentiary hearing, made explicit findings on the care plaintiff received and recommended that judgment be granted in favor of all defendants.  The district court affirmed.


3
On appeal, plaintiff challenges the magistrate judge's findings on the care he received following his fall.  In making this claim, plaintiff has the burden of showing that the magistrate judge's findings are clearly erroneous.  See Fed.R.Civ.P. 52(a);  Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485, 498 (1984).  We have obtained and reviewed the tape of the hearing before the magistrate judge.  We are satisfied that the findings are amply supported in the record and are not clearly erroneous.


4
Plaintiff also challenges the district court's rejection of his negligence claims against defendants for failure to maintain safe conditions in the kitchen.  We agree with the district court that such claims of negligence do not raise a constitutional claim against defendants.  See Davidson v. Cannon, 474 U.S. 344, 347-48 (1986).


5
AFFIRMED.


6
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3